UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6066


TITUS LEE,

                    Plaintiff - Appellant,

      v.

ANGELA MASTANDREA-MILLER, Assistant United States Attorney; ADAM
ULERY, Special Agent; DIANA C. DELUCA, United States Probation Officer,

                    Defendants Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00318-HEH-RCY)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Titus Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Titus Lee appeals the district court’s order dismissing under 28 U.S.C. § 1915A(b)

his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.             Lee v.

Mastandrea-Miller, No. 3:20-cv-00318-HEH-RCY (E.D. Va. Dec. 17, 2020).               We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2